ORDER

PER CURIAM.
Wife filed a motion to modify seeking an increase in maintenance. At the conclusion of wife’s evidence, husband moved to dismiss. He alleged wife had not shown changed circumstances so substantial and continuing as to make the terms unreasonable, as required by § 452.370.1, RSMo 1994.
The trial court granted the motion. It entered judgment, ordering “each party to pay his/her attorneys’ fees incurred and the costs of his/her discovery and experts.” Wife appeals; we affirm. Husband’s Rule 84.19 motion seeking damages for frivolous appeal is denied.
*897No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).